Diário da República, 2.º

— N.º 101 — 27 de maio de 2019

16317

Área a excluir
(número
de ordem)

Tipologia (s) de área (5) REN

Fim a que se destina

Sintesc da fundamentação

EI9

REN — tipologia:

Indústria de produção e empaco-
tamento de azeite.

Área a excluir para satisfação de carências existentes em termos

Áreas de Máxima In-
filtração.

de atividades económicas — estabelecimento Cooperativa
de Olivicultores de Fátima, CRL.

O licenciamento da atividade deverá atender às condições
expostas e constantes da ata da reunião da Conferência
Decisória de 08/02/2018, realizada no âmbito do regime
excecional de regularização de atividades económicas
(RERAE) — Decreto-Lei n.º 165/2014, de 5 de novembro,
na sua redação atual.

E20 24 | REN- tipologia:
Árcas de Máxima Infil-

tração. trução.

Indústria para fabrico de outras
obras de carpintaria para cons-

Área a excluir para satisfação de carências existentes em ter-
mos de atividades económicas — estabelecimento Transfor
Indústria, S. A.

O licenciamento da atividade deverá atender às condições
expostas e constantes da ata da reunião da Conferência
Decisória de 11/06/2018, realizada no âmbito do regime
excecional de regularização de atividades económicas
(RERAE) — Decreto-Lei n.º 165/2014, de 5 de novembro,
na sua redação atual.

E21 0,0 - |REN— tipologia:
Áreas de Máxima In-

filtração.

Indústria, Serração de Madeira

Área a excluir para satisfação de carências existentes em
termos de atividades económicas — estabelecimento
Madeifátima, L.'º

O licenciamento da atividade deverá atender às condições
expostas e constantes da ata da reunião da Conferência
Decisória de 13/03/2018, realizada no âmbito do regime
excecional de regularização de atividades económicas
(RERAE) — Decreto-Lei n.º 165/2014, de 5 de novembro,
na sua redação atual.

REN — tipologia:

Áreas de Máxima Infil-
tração e Áreas com
riscos de erosão.

Indústria de produção de azeite

Área a excluir para satisfação de carências existentes em termos
de atividades económicas — estabelecimento Manuel dos
Reis Pereira, Unipessoal L.“

O licenciamento da atividade deverá atender às condições
expostas e constantes da ata da reunião da Conferência
Decisória de 31/01/2018, realizada no âmbito do regime
excecional de regularização de atividades económicas
(RERAE) — Decreto-Lei n.º 165/2014, de 5 de novembro,
na sua redação atual.

E23 53 |REN— tipologia:

Áreas de Máxima In-

filtração. milares.

Indústria para fabrico de artigos
em mármore e em rochas si-

Área a excluir para satisfação de carências existentes em termos
de atividades económicas — estabelecimento Telmo Duar-
te — Comércio de Pedras Naturais, Soc. Unipessoal, L.“

O licenciamento da atividade deverá atender às condições
expostas e constantes da ata da reunião da Conferência
Decisória de 03/07/2018, realizada no âmbito do regime
excecional de regularização de atividades económicas
(RERAE) — Decreto-Lei n.º 165/2014, de 5 de novembro,
na sua redação atual.

Identificadores das imagens e respetivos endereços do sítio do SNIT
(conforme o disposto no artigo 14.º da Portaria n.º 245/2011)

49534 — huyp://ssaigt.deterritorio.govpuir'REN Carta de Delimitação 49534 1jpg

49534 — huyp://ssaigt.deterritorio.govpuir'REN Carta de Delimitação 49534 2,jpg
612295196

AMBIENTE E TRANSIÇÃO ENERGÉTICA

Direção-Geral de Energia e Geologia

Aviso n.º 9254/2019

Faz-se público, nos termos do n.º 2 do artigo 32.º do Decreto-Lei
n.º 88/90 de 16 de março, a extinção por caducidade do contrato de pros-
peção e pesquisa de depósitos minerais de W, Sn, Au, Cu, Ag, Pb e Zn
numa área situada nos concelhos de Viseu, Vouzela e São Pedro do Sul,
com o número de cadastro MN/PP/034/12 denominada por “Bejanca”,
celebrado a 31/07/2012, com a Minerália — Minas, Geotecnia e Cons-
truções, L.º, cujo extrato n.º 14256/2007, através de Aviso foi publicado
no Diário da República, 2.º série, n.º 151 de 7 de agosto de 2007.

O presente aviso está também disponível na página eletrónica desta
Direção-Geral.

14 de maio de 2019. — A Subdiretora-Geral, Cristina Lourenço.
312300743

Contrato (extrato) n.º 261/2019

Nos termos do artigo 8.º do Decreto-Lei n.º 88/90, de 16 de março,
dá-se público conhecimento que o contrato para atribuição de direitos
de prospeção e pesquisa de depósitos minerais de Crómio, Chumbo,
Zinco, Cobre, Ouro, Prata, Platina, Níquel, Cobalto e outros minérios
metálicos a que corresponde o n.º de cadastro MN/PP/001/19 “Vinhais”
celebrado em 28 de março de 2019, entre o Estado e a Minerália — Mi-
nas, Geotécnia e Construções, L.“, encontra-se disponível no sítio da
internet da DGEG (http://www.dgeg.gov.pt/.

Área: 170,00 km”, concelhos de Vinhais e Bragança, delimitada pela
poligonal cujos vértices, se indicam seguidamente, em coordenadas
sistema PT-TMOG/ETRS89:

X(m) (m)

1. 101320,292 240861,401
2. 104000,000 240500,000
3. 104000,000 237300,000
4. 111325,502 237300,000
5. 111345,130 239465,849
6. 116016,654 239465,849
7. 115997,026 232340,794
8. 111561,041 232340,794

16318

Vértice x(m) Y(m)
111580,669 234520,000
106400,000 234520,000
106400,000 232200,000
96000,000 231750,000
84000,000 240000,000

14 de maio de 2019. — A Subdiretora-Geral, Cristina Lourenço.
312300516

Contrato (extrato) n.º 262/2019

Nos termos do artigo 8.º do Decreto-Lei n.º 88/90, de 16 de março,
dá-se público conhecimento que o contrato para atribuição de direitos
de prospeção e pesquisa de depósitos minerais de Zircónio, Háfnio
e Titânio a que corresponde o n.º de cadastro MN/PP/002/19 “Espe-
rança” celebrado em 28 de março de 2019, entre o Estado e a Acúrcio
Henriques Parra, L.º, encontra-se disponível no sítio da internet da
DGEG (http://www.dgeg.gov.pt/).

Área: 39,027 km”, concelhos de Portalegre e Arronches, delimitada
pela poligonal cujos vértices, se indicam seguidamente, em coordenadas
sistema PT-TMO6/ETRS89

vértice X(m) Y(m)
Bloco Norte
1. 73610,70 -54530,30
2. 71854,40 -53404,20
3. 69174,74 -51198,11
4. 64063,91 -S1149,21
5. 63997,00 -45940,00
6. 67303,50 -45972,80
Bloco Sul
73838,60 -54676,40
78266,30 -57515,30
8181930 -58193,30

14 de maio de 2019. — A Subdiretora-Geral, Cristina Lourenço.
312300638

Despacho n.º 5205/2019

O Decreto-Lei n.º 130/2014, de 29 de agosto, aprovou a orgânica
da Direção-Geral de Energia e Geologia (DGEG) no desenvolvimento
do qual foram fixadas, pela Portaria n.º 62-A/2015 de 3 de março, a
estrutura nuclear dos serviços, as competências das respetivas uni-
dades orgânicas e o número máximo de unidades orgânicas flexíveis
dos serviços.

Considerando que o cargo de Diretor de Serviços de Sustentabilidade
Energética se encontra vago e que há necessidade e urgência em desen-
volver executar as atribuições, no âmbito das competências atribuídas
à DGEG, respeitantes a esta Direção de Serviços, torna-se necessário
proceder à nomeação de dirigente para aquele cargo, de modo a garantir
o normal funcionamento dos serviços.

Considerando, por conseguinte, que o regime de designação mais
adequado às circunstâncias referidas é o da designação, em regime de
substituição, previsto no artigo 27.º da Lei n.º 2/2004, até estarem criadas
as condições necessárias para proceder à seleção e recrutamento para
provimento do cargo.

Nos termos do disposto no artigo 27.º da Lei n.º 2/2004, de 15 de
janeiro, na redação dada pela Lei n.º 51/2005, de 30 de agosto, alte-
rada pelas Leis n.º 64-A/2008, de 31 de dezembro, n.º 3-B/2010 de
28 de abril, 64/2011 de 22 de dezembro, 68/2013 de 29 de agosto e
128/2015 de 3 de setembro, atento o disposto no artigo 1.º da Portaria
n.º 62-A/2015 de 3 de março, nomeio o licenciado Carlos Alberto
Pinto Madureira Pimparel para exercer, em regime de substituição,
o cargo de Diretor de Serviços de Sustentabilidade Energética, o qual
preenche os requisitos legais e detém o perfil profissional adequado,
evidenciado na nota curricular em anexo ao presente despacho e que
dele faz parte integrante.

O presente despacho produz efeitos a partir de 6 de maio de 2019.

15 de maio de 2019. — O Diretor-Geral, João Pedro Costa Correia
Bernardo.

Diário da República, 2.“série — N.º 101 — 27 de maio de 2019

Nota curricular

Nome: Carlos Alberto Pinto Madureira Pimparel.

Formação Académica: Licenciatura em Engenharia Mecânica, pelo
Instituto Superior Técnico da Universidade de Lisboa.

Formação complementar: várias ações de formação, nomeadamente
em geradores de vapor, queima, transmissão de calor, auditorias ener-
géticas e conservação de energia.

Funções desempenhadas na DGEG: Ensaios de rendimento a gerado-
res de vapor, exames para fogueiros, várias auditorias energéticas nos
setores alimentar, cerâmica, papel, têxtil, curtumes entre outros, análise
de projetos para financiamento no âmbito dos quadros comunitários, e
análise de trabalhos no âmbito do SGCIE, Decreto-Lei n.º 71/2008.

Representante da DGEG no Comité da Diretiva da Eficiência Ener-
gética, em Bruxelas.

Representante da DGEG na Energy Efficiency Directive Concerted
Action.

Representante da DGEG no CT-184 para tradução de normas ISO
relacionadas com a eficiência energética.

312301975

AMBIENTE E TRANSIÇÃO ENERGÉTICA
E AGRICULTURA,
FLORESTAS E DESENVOLVIMENTO RURAL

Instituto da Conservação da Natureza
e das Florestas, |. P.

Aviso n.º 9255/2019

Nos termos do disposto na alínea b) do n.º 1 do artigo 4.º da Lei
n.º 35/2014, de 20 de junho, conjugado com a Lein.º 112/2017, de 20 de
dezembro, que estabelece o Programa de Regularização Extraordinária
de Vínculos Precários da Administração Pública, torna-se público que
na sequência de procedimento concursal foram celebrados contratos de
trabalho em funções públicas por tempo indeterminado com os seguintes
trabalhadores:

Técnico Superior:

Posição | Nível Data
Nome reomneratória remuneratório] — deefeios
José Carlos de Sousa Uva Patrício
Paúl o 2 15 | 3092018
Nuno Florindo d'Assunção Silva | 2. 15 | 3/09/2018
Pedro Miguel Saraiva Rodrigues | 2. 15 | 3/09/2018
Assistente Técnico:
Posição | Nível Data
Nome reomneratória remuneratório] — deefeios
Ana Cristina Aboim Baltazar... | 1! 5 3/09/2018
Ana Teresa Peixoto Prazeres ...| 1! 5 3/09/2018
Ângela Maria Azevedo Pinto. 1 5 |24/08/2018
Fábio Edgar Manuel Barradas 1 5 |24/08/2018
Maria João Azenha Ribeiro Lopes | 1.º 5 |24/082018
Sara Isabel Lagoa Pinheiro La-
vrador. cce 1 5 |24/08/2018
Tânia Patrícia Vila Nova Santos | 1. 5 |24/08/2018
Vera Lúcia Gordicho Pepe... 1 5 |24/08/2018
Assistente Operacional:
Posição | Nível Data
Nome reomneratória remuneratório] — deefeios
António Manuel Faia Tavares. ...| 1! 1º |24/08/2018
Célia Isabel Baião Pacheco Mendes | 1.º 1º |24/08/2018
Gracinda Fidalgo Rodrigues
Maurício. . 1 1º |24/08/2018
Jesuíno António Ferreira Canhoto | 1.º 1º |24/08/2018
João José Pinheiro de Lacerda e
Abreu. cicero 1 1º |24/08/2018
